 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 1 of 6 PageID #: 136




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

A.M., by and through his mother and              )
next friend, Aparna Deora, Ph.D.,                )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )           Case No. 4:20-cv-00553-SEP
                                                 )
Bridgecrest Acceptance Corporation,              )
d/b/a Bridgecrest,                               )
                                                 )
        Defendant.                               )

                               MEMORANDUM AND ORDER

        This matter is before the Court on Defendant’s Motion to Stay (Doc. [24]), which argues

that the Court should stay this case pending resolution by the United States Supreme Court of

Barr v. American Association of Political Consultants, Inc., et al., No. 19-631, and Facebook,

Inc. v. Duguid, No. 19-511. The Supreme Court heard arguments in Barr on May 6, 2020, and a

petition for writ of certiorari is pending in Facebook. The motion to stay is fully briefed. Docs.

[25], [27], [28]. For the reasons that follow, Defendant’s Motion is granted in part and denied in

part.

        Plaintiff brought suit in February 2020 alleging a claim under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. §§ 227, et seq. Doc. [6] ¶¶ 1-55. He alleges that Defendant

violated TCPA’s prohibition on making calls to cellular phones using an automatic telephone

dialing system or prerecorded voice by using such methods to call his cell phone 171 times and

send him several texts between August 15, 2017, and January 10, 2018. Plaintiff avers that he

has never had any relationship with Defendant and that he has never consented to such

communications. Id. ¶¶ 21, 43, 47.



                                                 1
 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 2 of 6 PageID #: 137




       As Judge Limbaugh of this Court recently observed, “[t]he TCPA has been the subject of

much appellate discourse lately.” Seefeldt v. Entm’t Consulting Int’l, LLC, No. 4:19-CV-00188-

SNLJ, 2020 WL 905844, at *1 (E.D. Mo. Feb. 25, 2020). Seefeldt’s account of recent

developments in TCPA case law is directly relevant here:

               First, the government-debt exception has been struck down as
               unconstitutional. See. Am. Assoc. of Political Consultants, Inc. v. F.C.C.,
               923 F.3d 159 (4th Cir. 2019) (striking down the TCPA’s government-debt
               exception as unconstitutional, but severing it); Duguid v. Facebook, Inc.,
               926 F.3d 1146 (9th Cir. 2019) (striking down the TCPA’s government-debt
               exception as unconstitutional, but severing it). Both the Fourth and Ninth
               Circuits found that the government-debt exception rendered the TCPA
               “fatally underinclusive” in that it “does not further the purpose of the
               automated call ban in a narrowly tailored fashion.” Am. Assoc. of Political
               Consultants, Inc., 923 F.3d at 168; Duguid, 926 F.3d at 1155. Both courts
               severed the government debt exception while leaving the remainder of the
               TCPA in place. Their decisions are not without criticism, however, as made
               clear in the United States’ intervening brief. Citing Brickman v. Facebook,
               Inc., 230 F.Supp.3d 1036, 1047 (N.D. Cal. 2017), the United States argues,
               apparently on grounds of sovereign immunity, that “[t]he TCPA does not
               apply to the government”—that is, the TCPA does not impose liability on
               the government—and thus “the government-debt exception simply acts to
               protect those who are collecting debts [on its behalf].” As held by the
               Supreme Court, congress did not waive the government’s sovereign
               immunity in enacting the TCPA, Campbell-Ewald Co. v. Gomez, ––– U.S.
               ––––, 136 S.Ct. 663, 672, 193 L.Ed.2d 571 (2016), and a congressional act
               is required in order for third parties to enjoy the government’s immunity by
               way of the derivative immunity doctrine. See Yearsley v. W.A. Ross Const.
               Co., 309 U.S. 18, 20, 60 S.Ct. 413, 84 L.Ed. 554 (1940). Neither the court
               in Duguid nor the court in Am. Assoc. of Political Consultants contemplated
               what effect, if any, this sovereign immunity plays in the underinclusiveness
               rationale. In any event, the Supreme Court will at least look at these
               criticisms as raised by the United States in Barr. See Petition for Writ of
               Certiorari, Appeal No. 19-631, at pp. 12-13.

Id. In sum, among the questions before the Supreme Court in Barr are whether the TCPA

contains an unconstitutional, content-specific exemption, and if so, whether that provision can be

severed or the whole law must be struck down.




                                                2
 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 3 of 6 PageID #: 138




       If the Supreme Court strikes down the TCPA in Barr, then Facebook, which concerns the

statute’s definition of the term “automatic telephone dialing system,” as it is used in 47 U.S.C.

§ 227(a)(1), will be moot. But if the Supreme Court does not strike down the TCPA, it may then

grant certiorari in Facebook. As Judge Limbaugh recently explained, appellate courts have split

on the question of the proper definition of “automatic telephone dialing system”:

               Second, in the wake of the D.C. Circuit’s decision in ACA Int’l. v. F.C.C.,
               885 F.3d 687, 695 (D.C. Cir. 2018), which essentially reset the TCPA’s
               definitional landscape, appellate courts have been unable to agree on the
               exact definition to give to an “autodialer” that lies at the heart of the TCPA’s
               prohibitive mandates. This is a preliminary issue to the determination of
               whatever possible exceptions might remain following constitutional
               scrutiny. The problem comes down to a proper interpretation of Section
               227(a)(1)(A), which states that autodialer “equipment” must have the
               “capacity” to “store or produce telephone numbers to be called, using a
               random or sequential number generator.” 47 U.S.C. § 227(a)(1)(A)
               (emphasis added). The latter phrase is what has caused so much confusion.
               Does the phrase “using a random or sequential number generator” modify
               the verb “store” or “produce,” or both? The Third, Seventh, and Eleventh
               Circuits have all concluded that it is both; an autodialer must be capable of
               either storing telephone numbers using a random or sequential number
               generator or produce such numbers using a random or sequential number
               generator. See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir.
               Feb. 19, 2020); Glasser v. Hilton Grand Vacations Co., LLC., 948 F.3d
               1301, 1306 (11th Cir. 2020); Dominguez ex rel. Himself v. Yahoo, Inc., 894
               F.3d 116, 119 (3d Cir. 2018). They admit, however, that this definition is
               “imperfect,” Gadelhak, 950 F.3d 458, 464, and “runs into [interpretive]
               hurdles.” Glasser, 948 F.3d at 1306. Conversely, the Ninth Circuit has
               concluded the phrase affects only the word produce, not store, such that an
               autodialer can either be equipment with the capacity to store numbers, or
               with the capacity to produce numbers to be called using a random or
               sequential number generator. Marks v. Crunch San Diego, LLC., 904 F.3d
               1041, 1049 (9th Cir. 2018).

Seefeldt, 2020 WL 905844, at *2 (emphasis in original). In Facebook, the petitioners are asking

the Court to resolve this circuit split by defining the term “automatic telephone dialing system,”

as it is used in 47 U.S.C. § 227(a)(1). See Petition for Writ of Certiorari at 23-24, Facebook Inc.

v. Duguid, No. 19-511 (Oct. 17, 2019).



                                                  3
 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 4 of 6 PageID #: 139




       Returning to the case at bar: Defendant argues that because the Supreme Court is poised

to provide resolutions to these two TCPA-related questions that have roiled the appellate courts,

the Court should stay this case pending those resolutions. That argument has merit. It is true

that the Supreme Court’s decision in Barr could undermine Plaintiff’s central claim, and if it

does not, Plaintiff’s case could be substantially affected by the Supreme Court’s holding in

Facebook. Plaintiff alleges that he received 130 calls that did not use artificial or pre-recorded

voices. Therefore, whether his TCPA claim as to those calls is cognizable depends on the

definition of an “automatic telephone dialing system.” Doc. [28] at 1-2. Defendant argues that a

stay will promote judicial economy and preserve the parties’ resources conducting discovery that

may be rendered unnecessary by Supreme Court decisions. Doc. [25] at 2. It points out that

Plaintiff waited over two years between the last allegedly offending call before filing suit,

suggesting that “there is no basis to suggest that Plaintiff will suffer any ongoing injury if this

case is stayed pending the Supreme Court’s review of the TCPA.” Id. at 5.

       Plaintiff does not object to a stay pending a decision in Barr. Doc. [27] at 1-2. Rather,

he objects to a stay pending resolution of Facebook, where “certiorari has not been granted,

much less has the matter been briefed and argued.” Id. at 2. Plaintiff also points out that 41 of

the 171 calls Plaintiff received from Defendant allegedly used an artificial or pre-recorded voice,

which is separately prohibited by the TCPA; therefore (assuming the Supreme Court does not

strike down the TCPA in Barr) Plaintiff’s TCPA claim will survive regardless of the fate of the

Facebook litigation. Id. Further, Plaintiff has raised a claim for conversion that does not depend

on the TCPA. Id. at 2-3.

       This Court has inherent power to stay proceedings as part of its authority “to control the

disposition of the causes on its docket with economy of time and effort [in mind] for itself, for



                                                  4
 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 5 of 6 PageID #: 140




counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “How this can best

be done calls for the exercise of judgment, which must weigh competing interests and maintain

an even balance.” Id. at 254-255. Generally speaking, the Court is to weigh “the potential

prejudice or hardship to the parties, as well as the interest of judicial economy.” St. Louis Heart

Ctr., Inc. v. Athenahealth, Inc., 4:15-CV-01215-AGF, 2015 WL 6777873 at *5 (E.D. Mo. Nov.

4, 2015). The Court agrees with the parties that a brief stay pending the Supreme Court’s

imminent resolution of Barr is in the interest of the parties and judicial economy, and that it will

cause no hardship or prejudice to any party. See Seefeldt, 2020 WL 905844, at *3-4.

       Facebook is a different matter. When a petition for writ of certiorari is pending, a

proponent of a stay must persuade the Court that (1) there is “a balance of hardships in their

favor” and (2) four Justices “would likely vote to grant a writ of certiorari.” Missouri State

Conference of Nat’l Ass’n for Advancement of Colored People v. Ferguson-Florissant Sch. Dist.,

No. 4:14-CV-2077-RWS, 2018 WL 4932537, at *1 (E.D. Mo. Oct. 11, 2018) (citing New York

Times Co. v. Jascalevich, 439 U.S. 1304, 1304 (1978)). The party requesting a stay—here,

Defendant—bears the burden of establishing the propriety of a stay. Nken v. Holder, 556 U.S.

418, 433-34 (2009). Defendant focuses its argument on the balance of hardships and fails to

provide any argument that four Justices “would likely vote to grant a writ of certiorari” in

Facebook. Indeed, Defendant acknowledges that the Supreme Court may not grant certiorari

because it may strike down the TCPA in Barr. Thus, Defendant has not met its burden for the

issuance of a stay pending resolution of Facebook.

       The Court is mindful that were the Supreme Court to grant certiorari in Facebook, there

might be good reason to stay this case pending resolution of that one. But that is not the situation

at this time. The Court will entertain another motion for a stay if that event should come to pass.



                                                 5
 Case: 4:20-cv-00553-SEP Doc. #: 30 Filed: 06/26/20 Page: 6 of 6 PageID #: 141




       For the foregoing reasons,

       IT IS HEREBY ORDERED that Defendant’s Motion for Stay (Doc. [24]) is

GRANTED in part and DENIED in part. This matter is hereby stayed pending the Supreme

Court’s decision in Barr v. American Association of Political Consultants, Inc., No. 19-631.




Dated this 26th day of June, 2020.



                                                SARAH E. PITLYK
                                                UNITED STATES DISTRICT JUDGE




                                                6
